Citation Nr: 1611884	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-13 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a left hip disability, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Statement of the Case (SOC) was issued by the RO in Roanoke, Virginia.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2015.  A transcript of that hearing is of record.    

The issues of entitlement to service connection for gout/arthritis in the toes, gout/arthritis in the knees, hypertension, ear condition, bilateral leg pain, appendectomy scar, bilateral hip condition, sleep apnea, insomnia, back condition, neck condition, bilateral shoulder condition, bilateral nerve damage in arms, bilateral nerve damage in legs, headaches, hearing loss, tinnitus, seizures/tremors, depression, and anxiety have been raised by the record in a June 2015 statement, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a low back disability and entitlement to service connection for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an October 1993 rating decision, the RO denied, in relevant part, service connection for recurrent low back pain; the Veteran did not appeal the decision, no new and material evidence was received within the appeal period, and it became final.  

2.  In a March 2007 rating decision, the RO denied, in relevant part, a claim to reopen the claim for service connection for recurrent low back pain (also claimed as lower back condition); the Veteran did not appeal the decision, no new and material evidence was received within the appeal period, and it became final.  

3.  Evidence received since the March 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision, which denied, in relevant part, service connection for recurrent low back pain, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

2.  The March 2007 rating decision, which denied, in relevant part, a claim to reopen the claim for service connection for recurrent low back pain (also claimed as lower back condition), is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

3.  The evidence added to the record since the March 2007 decision is new and material; the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen a claim of service connection for a low back disability in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   
Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for recurrent low back pain was initially denied by a RO decision in October 1993 on the grounds that no residual disability was shown on the Veteran's discharge physical examination.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

A claim to reopen a claim for service connection for recurrent low back pain (also claimed as lower back condition) was denied in March 2007 because no new and material evidence had been received.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

Since the last final denial, VA has received hearing testimony that the Veteran first noticed back problems in 1984, which he attributed to parachute jumping as well as being jostled while riding military vehicles over rough terrain, and that it continued and worsened until the present day.  He testified that he treated himself with over-the-counter medication because he felt he would appear weak before the men he was leading if he went to the doctor.  The testimony is presumed credible for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  This testimony constitutes new and material evidence as to service connection for a low back disability.  Such statements were not previously of record, and, as such, are new.  The evidence relates to an in-service event or events that the Veteran believes caused his current disability, as well as a nexus between his disability and service.  The evidence thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to that extent only the appeal is granted.  


REMAND

The May 2011 VA examination stated that the Veteran's low back disability and left hip disability are less likely than not caused by service because the exit physical examination was normal, and the Veteran stated that he did not have arthritis.  This opinion is inadequate as it does not consider the Veteran's report of back pain since service, or his assertion of recurrent back pain in his July 1993 report of medical history.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  Additionally, while the Veteran is competent to report symptoms such as pain, the record does not reflect that he has medical training, and as such he is not competent to diagnose arthritis.  See Layno v. Brown, 6 Vet. App. 465 (1994) (disabilities not subject to lay diagnosis may have symptoms detectable by a lay person); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (a lay person is not competent to diagnose cancer).  Upon remand, a supplemental opinion should be obtained that considers the Veteran's full, competent medical history as relevant to these claims.  Additionally, the Veteran has asserted that his left hip disability was caused or aggravated by his low back disability, and an opinion on this issue should be obtained.  

During the hearing, the Veteran asserted that he received treatment at the VA facility in Charlottesville between 1994 and 2005, at the VA hospital at Fort Benning in 1993-1994, and a VA facility in Columbus, Georgia from 1994-1995.  The Board notes that although treatment records from the Richmond VA system, which includes Charlottesville, are of record, they begin in 2006, in spite of the Veteran's assertion that he sought treatment there beginning in 1994.  Attempts should be made to obtain all the record referenced by the Veteran.  38 C.F.R.
 § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A February 2011 VA treatment note indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  These records should also be requested upon remand.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Central Alabama Veterans Health Care System, to include the Community-Based Outpatient Center (CBOC) in Columbus, Georgia, and request all records related to treatment of the Veteran, to specifically include the years of 1994 and 1995.  Contact the Hunter Holmes McGuire VA Medical Center (VAMC) in Richmond, Virginia, and all associated facilities, including the Charlottesville CBOC, and request all records of the Veteran's treatment from 1994 to October 2006 and from August 13, 2015 to the present.  The requests should include a search of any archived paper records.    

If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After obtaining the appropriate authorization, contact the Medical Records office of the Martin Army Community Hospital located in Fort Benning, Georgia, or any other appropriate facility, and request all records related to treatment of the Veteran, to include treatment in 1993-1994.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

3.  Contact the Social Security Administration and request a copy of all documents and/or evidentiary material pertaining to the Veteran's application for disability benefits.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002) and 38 C.F.R. § 3.159(e).

4.  After completing all of the above development, schedule the Veteran for an examination with an appropriate VA clinician who has not provided an opinion on these matters before.  After reviewing the claims file, the clinician is to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is caused by or otherwise related to service, to include parachute jumping and riding while standing up in a military vehicle over rough terrain, as described in his September 2015 hearing testimony.  The examiner is to consider the Veteran's hearing testimony that he began to experience back pain in January 1984, as well as the Veteran's report of back pain in his July 1993 report of medical history;

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability is caused by or otherwise related to service, to include parachute jumping and riding while standing up in a military vehicle over rough terrain, as described in his September 2015 hearing testimony;

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability is caused or aggravated (permanently worsened beyond the normal progression) by his low back disability.

Any opinion offered must be supported by a complete rationale.  

5.  After completing all of the above development, adjudicate the reopened claim for service connection for a low back disability, de novo, and readjudicate the issue of entitlement to service connection for a left hip disability, to include as secondary to a low back disability.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


